Per Curiam.
The plaintiff herein, after jury verdict against him, seeks *133new trial on general motion. The process is assumpsit to recover for services allegedly rendered to defendants’ decedent in his lifetime.
On the record it cannot be said to be in dispute that plaintiff did render the services set forth in his account or that the charges made therefor were reasonable, but there is a clear conflict in the evidence as to whether such services were rendered for the decedent and at his request or for a corporation which was organized, or intended to be organized, to take title to the .particular property to which the services directly related and as to whether or not the plaintiff was interested with the decedent in that corporation and property. The verdict must be construed as importing a finding by the jury that when the services were rendered it was not contemplated that defendants’ decedent should pay for them personally.
The sole basis on which the plaintiff can assert that the verdict is against the law and the evidence is the testimony of one of the sons of the decedent that his parent declared in his lifetime that the bill ought to be paid and that he proposed to take steps to see that it was. The issue was properly presented to the jury and it is not for this Court to say that its finding on this control point was manifestly wrong.

Motion overruled.